                  UNITED STATES DISTRICT COURT
                             FOR THE
                  WESTERN DISTRICT OF NEW YORK


MICHELE BLACK,                      :
                                    :
          Plaintiff,                :
                                    :
          v.                        :   Case No. 1:17-cv-01054
                                    :
UNITED STATES OF AMERICA,           :
                                    :
          Defendant.                :

 OPINION AND ORDER: DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
         PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
     Plaintiff Michele Black brings this suit under the Federal

Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-80 (the "FTCA"),

seeking damages for injuries allegedly sustained in a motor

vehicle collision with a vehicle driven by David P. Kennedy, a

Federal Bureau of Investigation (FBI) agent. Defendant now moves

for summary judgment, arguing that Plaintiff cannot establih

that the accident caused her to suffer a “serious injury” or

that her economic losses exceed $50,000 – both preconditions for

recovery under New York’s Comprehensive Motor Vehicle Insurance

Reparations Act, N.Y. Ins. Law. § 5101 (the "No-Fault Law"). ECF

22 at 2. Plaintiff in turn moves for partial summary judgment,

arguing that the rear-ending of Plaintiff’s vehicle occurred in

negligence for which the United States is liable under doctrines

of respondeat superior and motor vehicle owner vicarious

liability. ECF 27-1 at 4-5.

                                1
      For the reasons set forth below, Defendant’s motion for

summary judgment is denied, and Plaintiff’s cross-motion for

partial summary judgment is granted.

                            Factual Background

      On October 11, 2016, at approximately 7:30 in the morning,

Plaintiff Michele Black was in her motor vehicle near Route 5 in

Buffalo, New York. ECF 23 at 1. Upon braking and coming to a

halt to avoid collision with the car in front of her,

Plaintiff’s vehicle was rear-ended by a vehicle operated by

David Kennedy, an FBI employee, causing Plaintiff to sustain

physical injuries. ECF 23 at 1; ECF 24-3 at 25. Later that day,

Plaintiff went to see her primary care physician, Dr. Sharma,

with complaints of lower back and mid back pain. ECF 23 at 5.

Plaintiff did not return to work on October 12, 2016, and was

out of work until October 19, 2016. ECF 23 at 5. Before the

collision, Plaintiff had attended three chiropractic

appointments with Salva Chiropractic Center in June 2014. The

parties dispute whether Plaintiff presented with a spinal injury

at these pre-collision appointments. 1




1 Defendant attests that Plaintiffs’ 2014 medical records from the Salva

Chiropractic Center provide evidence of cervical spine, trapezius, thoracic
spine, and lumbar spine complaints before the accident. ECF 23 at 2-3.
Plaintiff contends, however, that Salva Chiropractic’s records do not show
evidence of cervical spine or lumbar spine injury prior to the accident (only
of upper back, neck, and elbow pain). ECF 27-1 at 6-8; ECF 28.

                                      2
     Plaintiff returned to Dr. Sharma’s office two days after

the accident with complaints of worsening pain, particularly in

her low back and anterior thigh. ECF 23 at 6. She did not

complain of neck pain and refused medication for pain

management. ECF 23 at 6. Plaintiff underwent an MRI of her

lumbar spine, which showed an L5-S1 disc protrusion encroaching

on exiting left L5 nerve root. ECF 23 at 6. Plaintiff then

followed up with Dr. Sharma’s office with continued complaints

of back pain. ECF 23 at 6.

     On October 31, 2016, Plaintiff consulted with Dr. Ryan

DenHaese at Axis Neurosurgery with complaints of neck, right

shoulder, low back, middle back, left hip, left shoulder,

buttock, and right hip pain. ECF 27-12. Dr. DenHaese noted the

presence of a “far lateral disc protrusion” at the L5-S1 level

of Plaintiff’s spine. Dr. DenHaese also noted that Plaintiff’s

“range of motion of her cervical spine [was] limited in all

fields with discomfort,” and that she had “significant

tenderness to palpation and palpable muscle spasms of the

paraspinal musculature of the cervical and lumbar spine. ECF 24-

10 at 3. Plaintiff was recommended to undergo physical therapy.

ECF 24-10 at 2.

      Plaintiff had a cervical spine MRI on November 4, 2016.

She saw Dr. DenHaese again on November 10, 2016, when he

reviewed her MRI results. ECF 24-10 at 4-5. Dr. DenHaese found

                                3
the presence of disc protrusions at the C5-6 and C6-7 levels of

the cervical spine, and noted that Plaintiff’s cervical spine

range of motion was “severely limited in all fields.” ECF 24-10

at 4-5. Plaintiff then came under the care of Dr. Jeffrey Lewis

at the Buffalo Neurosurgery Group on February 1, 2017. ECF 24-

12.

      Upon reviewing her entire medical history and examining her

MRI films, Dr. Lewis noted a cervical disc herniation with

spondylosis at the C5-6 level which was producing thecal sac

compression. ECF 24-12 at 5. He also found a lateral disc

herniation at L5-S1 on the left side, consistent with

Plaintiff’s lower back pain. ECF 24-12 at 5. Dr. Lewis attests

that Plaintiff “never had trouble with her spine prior to the

accident and now she is having severe pain.” ECF 24-12 at 5; see

also ECF 28. Dr. Lewis observed that Plaintiff was in “desperate

pain” with severely restricted range of motion of both her

cervical and lumbar spine; he recommended surgery as the ideal

treatment. ECF 24-12 at 5-6. On February 17, 2017, Dr. Lewis

performed an anterior cervical microdiscectomy and fusion with

implantation of interbody fusion cage, anterior plate and screw

fixation, and bone graft at C5-6 for Plaintiff. See ECF 24-14.

Plaintiff reported that her pre-operative symptoms had improved,

but she still had very significant restrictions of range of

motion for flexion and extension. ECF 28 at 9.

                                 4
      Dr. Lewis saw Plaintiff again on April 26, 2017. She noted

improvement in her pain levels, but also reported significant

lower back pain with radiation to her left leg. ECF 28 at 9. Dr.

Lewis recommended an L5-S1 total lumbar discectomy and fusion

surgery on Plaintiff’s lumbar spine, which he conducted on

August 3, 2017. ECF 24-14 at 1.

      Plaintiff returned to Dr. Lewis’s office for post-surgical

follow-up care on September 29, 2017. ECF 28 at 10. She reported

some improvement in symptoms, but also significant pain and

spasms following an evaluation for physical therapy. ECF 28 at

10. Dr. Lewis attests that Plaintiff had received a telephone

call from her employer informing her that she would lose her job

if she did not return to work, and he provided her with a return

to work note with lifting instructions. ECF 28 at 11.

      Over the course of 2018, Plaintiff complained of increased

lumbar spine back pain. ECF 28 at 11. By September of 2018,

Plaintiff reported pain in her neck and cervical spine. ECF 28

at 11. Dr. Lewis observed a small herniation / disc protrusion

at the C6-7 level below the fused C5-6 level, and above the

fusion at the C4-5 level. ECF 28 at 11. Dr. Lewis discussed

surgical intervention with Plaintiff; Plaintiff voiced

hesitation out of concern of losing her employment. ECF 28 at

11.



                                  5
       By March 2019, Plaintiff reported right sided lower back

pain, right leg radiculopathy and right buttocks pain. Dr. Lewis

recommended a foraminotomy surgery of the right side of the L4-5

level. ECF 28 at 12. Once again, Plaintiff was hesitant to move

forward out of concern that she would lose her job if she had to

take time off work. ECF 28 at 12. At the time of his making of

his affidavit, Dr. Lewis attested that the medical condition of

Plaintiff’s cervical and lumbar spines was not positive, and

that she was a candidate for L4-5 surgery on her lumbar spine

and for C6-7 fusion of her cervical spine. ECF 28 at 12. Dr.

Lewis attested that he believed to a reasonable degree of

certainty that Plaintiff would need to undergo these surgeries

to obtain any lasting or significant relief from her ongoing

pain. ECF 28 at 12.

                             Discussion

  I.     Summary Judgment Standard

       To prevail on a motion for summary judgment the movant must

show “that there is no genuine dispute as to any material fact

and [that it] is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986). The movant bears the burden of demonstrating

the absence of a question of material fact. In making this

determination, the Court must view all facts “in the light most

favorable” to the non-moving party. Holcomb v. Iona Coll., 521

                                  6
F.3d 130, 132 (2d Cir. 2008). If the movant fails to meet his

initial burden, the motion will fail even if the opponent does

not submit any evidentiary matter to establish a genuine factual

issue for trial. BBS Norwalk One, Inc. v. Raccolta, Inc., 117

F.3d 674, 677–78 (2d Cir. 1997).

     If the movant meets its burden, “the nonmoving party must

come forward with admissible evidence sufficient to raise a

genuine issue of fact for trial in order to avoid summary

judgment.” Jaramillo v. Weyerhauser Co., 536 F.3d 140, 145 (2d

Cir. 2008). In doing so, the opposing party must come forward

with sufficient evidence that would justify a reasonable jury in

returning a verdict in its favor. See Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). If

“the party opposing summary judgment propounds a reasonable

conflicting interpretation of a material disputed fact,” summary

judgment must be denied. Schering Corp. v. Home Ins. Co., 712 F

.2d 4, 9–10 (2d Cir. 1983).

     In determining whether there are genuine issues of material

fact, a court is “required to resolve all ambiguities and draw

all permissible factual inferences in favor of the party against

whom summary judgment is sought.” Johnson v. Killian, 680 F.3d

234, 236 (2d Cir. 2012) (quoting Terry v. Ashcroft, 336 F.3d

128, 137 (2d Cir. 2003)). “A party asserting that a fact [ ... ]

is genuinely disputed must support the assertion by [ ... ]

                                   7
citing to particular parts of materials in the record, including

depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made

for purposes of the motion only), admissions, interrogatory

answers, or other materials.” Fed. R. Civ. P. 56(c)(1).   “Where,

as here, there are cross motions for summary judgment, ‘each

party’s motion must be examined on its own merits, and in each

case all reasonable inferences must be drawn against the party

whose motion is under consideration.’” Lumbermens Mut. Cas. Co.

v. RGIS Inventory Specialists, LLC, 628 F.3d 46, 51 (2d Cir.

2010) (quoting Morales v. Quintel Entm’t, Inc., 249 F.3d 115,

121 (2d Cir. 2001)).

  II.   Legal Standard under New York’s “No-Fault” Law
     The FTCA provides, in relevant part, that “[t]he United

States shall be liable, respecting the provisions of [Title

28] relating to tort claims, in the same manner and to the same

extent as a private individual under like circumstances.” 28

U.S.C. § 2674.   “The law of the place where the act or omission

occurred” governs the dispute. 28 U.S.C. § 1346(b).

     New York’s “No-Fault” Law limits the circumstances under

which an individual injured in a motor vehicle accident may

recover punitive damages. Section 5104(a) provides that “in any

action by or on behalf of a covered person against another

covered person for personal injuries arising out of negligence

                                 8
in the use or operation of a motor vehicle in this state, there

shall be no right of recovery for non-economic loss, except in

the case of a serious injury, or for basic economic loss.” N.Y.

Ins. Law §§ 5104(a).

     Accordingly, a plaintiff may only recover for “basic

economic loss” that exceeds $50,000 or for noneconomic loss

where she has sustained a “serious injury” as defined by the

statute. N.Y. Ins. Law §§ 5104, 5102(a). “Basic economic loss”

includes medical expenses, lost wages, and other reasonable and

necessary expenses. Id. at § 5102(a); see also Goodkin v. United

States, 773 F.2d 19, 22 (2d Cir. 1985). The “No-Fault” Law

specifically   identifies nine types of “serious injuries”: (1)

“significant disfigurement”; (2) a “permanent loss of use of a

body organ, member, function, or system”; (3) a “permanent

consequential limitation of use of a body organ or member”; (4)

a “significant limitation of use of a body function or system”;

(5) “a medically determined injury or impairment of a non-

permanent nature, which prevents the injured person from

performing substantially all of the material acts which

constitute such person's usual and customary daily activities

for not less than ninety days during the one hundred eighty days

immediately following the occurrence of the injury or

impairment”; (6) “death”; (7) “dismemberment”; (8) “fracture”;

and (9) the “loss of a fetus.” N.Y. Ins. Law § 5102(d).

                                 9
  III. Defendant’s Motion for Summary Judgment

     Defendant submits that this case should be dismissed on

summary judgment because “Plaintiff cannot meet her burden of

establishing that the accident caused her to suffer a ‘serious

injury’ or that her economic losses exceed $50,000—-the

preconditions for recovery of non-economic and economic damages

under New York’s “No-Fault” Law, respectively.” ECF 22 at 1.

Viewing all facts in the light most favorable to the non-moving

party, Defendant has not demonstrated an absence of any genuine

dispute of material fact on either issue.

     A.)   There is a genuine dispute of material fact as to
           whether Plaintiff’s pecuniary damages exceed $50,000.
     First, Defendant has not successfully shown no genuine

dispute of material fact as to whether Plaintiff’s pecuniary

damages exceed $50,000. Plaintiff claims that she suffered

future lost earnings of up to $894,875 and future medical care

costs totaling $331,088. ECF 28 at 4. She explains these numbers

in an amended interrogatory response, claiming that she may lose

her employment as a result of needing additional surgery due to

accident related injuries. ECF 24-3 at 24.

     Defendant argues that Plaintiff’s pecuniary damages claims

are unsubstantiated by the record due to the fact that Plaintiff

has not attested that she will go forward with surgery or that

she will necessarily lose her employment as a result of surgery.

However, this gap in the record does not constitute a lack of

                                10
any factual dispute regarding the size of Plaintiff’s future

economic losses. According to Dr. Lewis’s affidavit, Plaintiff

requires additional back surgery to resolve her ongoing and

serious spine-injury related back pain. Moreover, the record

reflects Plaintiff’s ongoing concerns about losing her

employment in the event of taking time off work for surgery.

Plaintiff has also submitted a Rehabilitation Evaluation of

Plaintiff and a Life Care Plan that demonstrate her future

expected medical care needs and likely loss of employment and

earning capacity, see ECF 27-17; ECF 27-18, as well as an expert

economic report by Dr. Ronald Reiber showing future expected

medical care costs of $331,088. ECF 27-20 at 4. These record

materials create enough of a basis for a genuine dispute of

material fact as to whether Plaintiff will suffer future

pecuniary damages over $50,0000; a reasonable jury could issue a

verdict in favor of Plaintiff based on an evaluation of these

materials. As such, Defendant’s argument as to economic damages

does not pass muster under the summary judgment standard.

     B.)   There is a genuine dispute as to material fact
           regarding whether Plaintiff suffered a “serious
           injury.”
     Next, Defendant contends that there is insufficient

evidence in the record to support the assertion that Plaintiff

incurred a “serious injury” as defined by the “No-Fault” Law.

This argument lacks merit where “serious injury” is defined as a


                                11
“significant limitation of use of a body function or system.”

N.Y. Ins. Law § 5102(d). 2

     On a motion for summary judgment on the issue of serious

injury, “a defendant has the initial burden of establishing a

‘prima facie case that the plaintiff's injuries are not

serious.’” Sanchez v. Travelers Cos., 658 F.Supp.2d 499, 507

(W.D.N.Y.2009) (quoting Gaddy v. Eyler, 79 N.Y.2d 955, 957, 582

N.Y.S.2d 990, 591 N.E.2d 1176 (1992)). A defendant may satisfy

this burden by providing a physician's report that concludes,

based upon objective evidence, that the plaintiff either has no

injuries or has recovered from them. Brusso v. Imbeault, 699 F.

Supp. 2d 567, 576 (W.D.N.Y. 2010). The burden then shifts to the

plaintiff to come forward with objective evidence that she

suffered a serious injury within the meaning of the no-fault

law. Id.

     Here, Defendant has made a prima facie case of non-

seriousness based on the testimony of their expert, Dr.

Moreland. See ECF 24-16. Upon reviewing Plaintiff’s medical

records, Dr. Moreland concluded that Plaintiff had no present

injury, impairment, or disability as a result of the accident.

ECF 24-16 ¶ 67.


2
  The Court need not address the other possible definitions of serious
injury under the statute, as this provides sufficient grounds for a
ruling on the motion.


                                  12
     However, Plaintiff has met her burden of presenting

objective evidence that she suffered a “significant limitation

of use of a body function or system.” A plaintiff may establish

a significant limitation by way of an expert’s qualitative

assessment of a physical condition, provided that the assessment

has an objective basis and compared plaintiff’s normal function

purpose and use of the affected organ, function, or system.

Brusso, 699 F. Supp. at 577-78. Plaintiff has done so here.

     Indeed, Dr. Lewis’s affidavit presents a credible medical

opinion concluding that Plaintiff suffered serious spinal

injuries as a result of the accident which resulted in a

diminished capacity for normal functioning and increased amount

in pain from her previous spinal condition. ECF 28; see

Baytsayeva v. Shapiro, F. Supp. 2d 6, 22 (E.D.N.Y 2012). A jury

could reasonably issue a verdict for the Plaintiff based on its

weighing of the expert testimony of both parties; as such, there

is a genuine dispute of material fact in this case as to the

nature of Plaintiff’s injury. Defendant’s motion for summary

judgment is denied on this ground, and the court need not

address Defendants’ arguments as to the other theories of

serious injury.

  IV.   Plaintiff’s Cross-Motion for Partial Summary Judgment




                                13
      Next, Plaintiff timely filed a cross-motion for partial

summary judgment arguing that there is no genuine dispute of

material fact as to whether the incident at issue was an example

of negligence for which the United States is liable under the

doctrine of respondeat superior and motor vehicle owner

vicarious liability. 3 Plaintiff’s cross-motion is granted.

      A.)   There is no genuine dispute of material fact as to
            Defendants’ respondeat superior liability for Mr.
            Kennedy’s alleged negligence.
      First, Plaintiff submits that the issue of Defendant’s

respondeat superior liability in this case resolved on summary

judgment because it is undisputed that David Kennedy was an

employee of the United States driving a federal vehicle at the

time of the incident. ECF 28-5 at 9. Plaintiff has met her

burden under the summary judgment standard.

      Courts interpret the FTCA's “scope of employment”

requirement in accordance with the law of the jurisdiction where

the tort occurred.      Fountain v. Karim, 838 F.3d 129, 135 (2d

Cir. 2016). Under New York law, an employer is liable for the

negligence of an employee acting within the scope of his

employment. Id. An employee acts within the scope of his

employment when “(1) the employer is, or could be, exercising



3 While Defendant argues that Plaintiff’s cross-motion was untimely, this is

incorrect. Plaintiff filed a motion for extension of time to file response/
reply on June 20, 2019, which was granted by this court on June 21, 2019 with
a modified deadline of August 15, 2019. Plaintiff abided by the modified
deadline.

                                      14
some control, directly or indirectly, over the employee's

activities, and (2) the employee is doing something in

furtherance of the duties he owes to his employer.” Id. at

135 (internal quotation marks and brackets omitted)

(quoting Hamm v. United States, 483 F.3d 135, 138 (2d Cir.

2007) (quoting Lundberg v. State, 25 N.Y.2d 467, 470, 306

N.Y.S.2d 947, 255 N.E.2d 177 (1969))).

     Here, Mr. Kennedy was clearly acting within his scope of

employment at the time of the accident according to the record.

Plaintiff has established that Mr. Kennedy was an FBI employee

driving a federal vehicle at the time of the accident. Mr.

Kennedy has also attested that he was driving the car to the FBI

Buffalo Office on the morning of the incident to report to work,

and that the accident occurred within his scope of duty. ECF 24-

2 at 5. Thus, the record clearly shows that Mr. Kennedy was

acting under the explicit permission of his employer that

morning. Thus, viewed in the light most favorable to the non-

moving party, there is no a genuine dispute of material fact as

to the United States’ respondeat superior liability. Plaintiff’s

cross-motion for summary judgment is granted on this issue. Upon

establishing respondeat superior liability, this Court need not

address Plaintiff’s argument as to Defendant’s motor vehicle

owner vicarious liability.



                               15
     B.)   The record reflects no genuine dispute of material
           fact as to whether Defendant committed negligence
           under New York law.
     Next, Plaintiff has moved for an Order declaring that the

negligence of David Kennedy is the sole proximate cause of the

collision at issue in this case. Plaintiff has met her burden of

showing a genuine dispute of material fact as to this issue.

     Under New York law, “a rear-end collision with a stopped

vehicle establishes a prima facie case of negligence on the part

of the driver of the rear vehicle.” Vlachos v. Saueracker, 10

A.D. 3d 683, 683 (2nd Dept. 2004). A sudden stop by the rear-

ended party does not qualify as a non-negligent explanation that

could rebut this presumption of negligence. Mascitti v. Greene,

250 A.D.2d 821 (2nd Dept. 1998).

     In this case, Mr. Kennedy rear-ended the Plaintiff after

she suddenly stopped in front of her. There are no facts in the

record to suggest a non-negligent explanation for the collision

even when viewed in the light most favorable to the non-moving

party. Plaintiff’s cross-motion for partial summary judgment as

to Defendant’s negligence is granted.

                            Conclusion

     For the reasons set forth below, Defendant’s motion for

summary judgment is denied, and Plaintiff’s cross-motion for

partial summary judgment is granted.



                                   16
DATED at Burlington, Vermont, this 19th day of March, 2020.

                         /s/ William K. Sessions III
                         William K. Sessions III
                         U.S. District Court Judge




                           17
